UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7548



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DOMINIC LAVON STONE,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-96-140)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominic Lavon Stone, Appellant Pro Se. S. David Schiller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dominic Lavon Stone seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See United States v. Stone,

No. CR-96-140 (E.D. Va. Aug. 6, 1998).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s judgment or order is marked as
“filed” on August 5, 1998, the district court’s records show that
it was entered on the docket sheet on August 6, 1998. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2